Filed 8/13/15 In re Rafael T. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re RAFAEL T., a Person Coming Under                              B262534
the Juvenile Court Law.                                             (Los Angeles County
                                                                    Super. Ct. No. PJ50880)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

RAFAEL T.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Robert J.
Schuit, Judge. Affirmed.
         Stephen Borgo, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
          Minor Rafael T. appeals from the juvenile court’s order sustaining a petition
pursuant to Welfare and Institutions Code section 602. That order was made following
the juvenile court’s finding that minor committed a grand theft. The offense occurred on
February 25, 2014, when minor removed a classmate’s iPhone from her jeans’ back
pocket and refused her numerous requests over the course of two school days to return it
to her.
          The juvenile court found the allegation true. It declared minor to be a ward of the
court and found the offense a misdemeanor, pursuant to Proposition 47. The court
ordered minor home on probation.
          We appointed counsel to represent minor on appeal. After examination of the
record, counsel filed an opening brief raising no issues and asking this court to
independently review the record. On June 18, 2015, we advised minor he had 30 days
within which to personally submit any contentions or issues he wished us to consider. To
date, we have received no response.
          We have examined the entire record and are satisfied that minor’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                        DISPOSITION
          The order is affirmed.
          NOT TO BE PUBLISHED.


                                                    LUI, J.
We concur:


          ROTHSCHILD, P. J.


          CHANEY, J.



                                                2